DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17173574 filed on February 11th, 2021 in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 02/11/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-5 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Maruyama (JP Nº 2004054062).

8.	Regarding independent claim 1: Maruyama disclosed a print system comprising: 
 	printing hardware ([0007], line 1) to print in a color mode ([0018], line 4) or a monochrome mode ([0018], line 6); 
 	a processor ([0025], line 1); and 
 	a memory ([0048], line 3) storing instructions executable by the processor ([0025], lines 1-2) to: 
 	 	monitor a number of monochrome pages printed in the color mode and a total number of printed pages ([0046], lines 3-5); 
 	 	determine a ratio of the number of monochrome pages printed in the color mode to the total number of printed pages ([0047], lines 1-6); and 
 	 	switch between the color mode and the monochrome mode based on the ratio so as to reduce transitions between the color mode and the monochrome mode while printing monochrome pages ([0048], lines 1-5; switching between the color mode and the monochrome mode only if the ratio of monochrome pages to the total number of pages is higher than a predetermined value reduces the transitions between the color mode and the monochrome mode).

9.	Regarding claim 2: Maruyama disclosed the print system of claim 1, wherein the instructions are executable by the processor ([0025], lines 1-2) to switch between the color mode and the monochrome mode based on the ratio ([0048], lines 1-5) so as to further reduce color cartridge wear of the print system ([0045], lines 1-3).

10.	Regarding claim 3: Maruyama disclosed the print system of claim 1, wherein the printing hardware comprises a color cartridge to print in both the color mode and the monochrome mode ([0044], lines 1-6) and a black cartridge to print in just the monochrome mode ([0045], lines 1-3), wherein when switching from the color mode to the monochrome mode, the color cartridge is alienated within the printing hardware ([0012], lines 1-4).

11.	Regarding claim 4: Maruyama disclosed the print system of claim 1, wherein the processor is to switch between the color mode and the monochrome mode in a hysteretic manner ([0012], lines 1-4; the time delay required to move/separate the color drums and photosensitive drums during the switch makes it a hysteretic switch).

12.	Regarding claim 5: Maruyama disclosed the print system of claim 1, wherein the instructions are executable by the processor ([0025], lines 1-2) to switch between the color mode and the monochrome mode 1785988849 by: while in the color mode, switching to the monochrome mode upon receiving a monochrome print job if the ratio is greater than a threshold, and then remaining in the monochrome mode upon completion of the monochrome print job ([0048], lines 1-5); and while in the color mode, remaining in the color mode upon receiving the monochrome print job if the ratio is less than the threshold ([0049] lines 1-2).

13.	Regarding claim 7: Maruyama disclosed the print system of claim 1, wherein the instructions are executable by the processor ([0025], lines 1-2) to switch between the color mode and the monochrome mode by: 
 	while in the monochrome mode, temporarily switching to the color mode upon receiving a color print job if the ratio is greater than a threshold ([0044], lines 1-3; since color print job cannot be printed in monochrome mode, the print system will be switched to color mode), and then switching back to the monochrome mode upon completion of the color print job ([0048], lines 1-5; the ratio being greater than the threshold, the switch back will be made); 
 	while in the monochrome mode, switching to the color mode upon receiving the color print job if the ratio is less than the threshold ([0044], lines 1-3; since color print job cannot be printed in monochrome mode, the print system will be switched to color mode), and then remaining in the color mode upon completion of the color print job ([0049] lines 1-2; the ratio being less than the threshold, the switch back will not be made); and 1885988849 
 	while in the monochrome mode, remaining in the monochrome mode upon receiving the monochrome print job ([0045], lines 1-3).

14.	Claims 9-12 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Maruyama (JP Nº 2004054062).

15.	Regarding independent claim 9: Maruyama disclosed a non-transitory computer-readable medium ([0048], line 3) storing instructions executable by a processor ([0025], lines 1-2) to: 
 	monitor a number of monochrome pages printed by a print system in a color mode and a total number of pages printed by the print system ([0046], lines 3-5); 
 	determine a ratio of the number of monochrome pages printed by the print system in the color mode to the total number of pages printed by the print system ([0047], lines 1-6); and 
 	switch the print system between the color mode and a monochrome mode of the print system mode based on the ratio ([0048], lines 1-5) so as to reduce color cartridge wear of the print system ([0045], lines 1-3).

16.	Regarding claim 10: Maruyama disclosed the non-transitory computer-readable medium of claim 9, wherein the processor ([0025], lines 1-2) is to switch the print system between the color mode and the monochrome mode based on the ratio so as to further reduce transitions between the color mode and the monochrome mode while the print system is printing monochrome pages ([0048], lines 1-5; switching between the color mode and the monochrome mode only if the ratio of monochrome pages to the total number of pages is higher than a predetermined value reduces the transitions between the color mode and the monochrome mode).

17.	Regarding claim 11: Maruyama disclosed the non-transitory computer-readable medium of claim 9, wherein the processor is to switch the print system between the color mode and the monochrome mode in a hysteretic manner ([0012], lines 1-4; the time delay required to move/separate the color drums and photosensitive drums during the switch makes it a hysteretic switch).

18.	Regarding claim 12: Maruyama disclosed the non-transitory computer-readable medium of claim 9, wherein the processor ([0025], lines 1-2) is to switch the print system between the color mode and the monochrome mode by: 
 	when the print system is in the color mode, switching the print system to the monochrome mode upon receiving a monochrome print job if the ratio is greater than a threshold, and then causing the print system to remain in the monochrome mode upon completion of the monochrome print job ([0048], lines 1-5); and 
 	when the print system is in the color mode, causing the print system to remain in the color mode upon receiving the monochrome print job if the ratio is less than the threshold ([0049] lines 1-2).

19.	Regarding claim 14: Maruyama disclosed the non-transitory computer-readable medium of claim 9, wherein the processor ([0025], lines 1-2) is to switch the print system between the color mode and the monochrome mode by: 
 	when the print system is in the monochrome mode, temporarily switching the print system to the color mode upon receiving a color print job if the ratio is greater than a threshold ([0044], lines 1-3; since color print job cannot be printed in monochrome mode, the print system will be switched to color mode), and then switching the print system back to the monochrome mode upon completion of the color print job ([0048], lines 1-5; the ratio being greater than the threshold, the switch back will be made); 
 	when the print system is in the monochrome mode, switching the print system to the color mode upon receiving the color print job if the ratio is less than the threshold ([0044], lines 1-3; since color print job cannot be printed in monochrome mode, the print system will be switched to color mode), and then having the print system remain in the color mode upon completion of the color print job ([0049] lines 1-2; the ratio being less than the threshold, the switch back will not be made); and
 	when the print system is in the monochrome mode, having the print system remain in the monochrome mode upon receiving the monochrome print job ([0045], lines 1-3).

20.	Claim 16 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Maruyama (JP Nº 2004054062).

21.	Regarding independent claim 16: Maruyama disclosed a method comprising: 
 	receiving, by a print system ([0007], line 1) having a color mode ([0018], line 4) and a monochrome mode ([0018], line 6), a monochrome print job; 
 	if the print system is in the color mode and a ratio of a number of monochrome pages printed by the print system in the color mode to a total 2185988849 number of pages printed by the print system is greater than a threshold, switching to a monochrome mode before printing the monochrome print job and remaining in the monochrome mode after printing the monochrome print job ([0048], lines 1-5); 
 	if the print system is in the color mode and the ratio is less than the threshold, remaining in the color mode when and after printing the monochrome print job ([0049] lines 1-2); 
 	if the print system is in the monochrome mode, remaining in the monochrome when and after printing the monochrome print job; and printing the monochrome print job ([0012], lines 1-2).

Allowable Subject Matter
22.	Claims 6, 8, 13, 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

24.	U.S. Patent application publication number 2009/0232538 to Cook also disclosed a similar invention in Fig. 13.

25.	U.S. Patent publication number 6,317,218 to Yorkey et al. also disclosed a similar invention in Figs. 5-7. 

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
27.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
29.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853